

114 S504 IS: Great Lakes Ecological and Economic Protection Act of 2015
U.S. Senate
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 504IN THE SENATE OF THE UNITED STATESFebruary 12, 2015Ms. Baldwin (for herself, Mr. Kirk, Ms. Stabenow, Mr. Durbin, Mr. Peters, Mrs. Gillibrand, Mr. Franken, Mr. Schumer, Mr. Brown, Ms. Klobuchar, and Mr. Donnelly) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Federal Water Pollution Control Act to protect and restore the Great Lakes.
	
 1.Short titleThis Act may be cited as the Great Lakes Ecological and Economic Protection Act of 2015.
		2.Great Lakes provision
			 modifications
 (a)Findings; purposeSection 118(a) of the Federal Water Pollution Control Act (33 U.S.C. 1268(a)) is amended—
 (1)in paragraph (1)— (A)by striking subparagraph (B) and inserting the following:
						
 (B)the United States should seek to attain the goals embodied in the Great Lakes Restoration Initiative Action Plan, the Great Lakes Regional Collaboration Strategy, and the Great Lakes Water Quality Agreement of 1978 (including subsequent amendments); and;
				and
 (B)in subparagraph (C), by inserting , tribal, after State;
 (2)by striking paragraph (2) and inserting the following:
					
 (2)PurposeThe purpose of this section is to achieve the goals established in the Great Lakes Restoration Initiative Action Plan, the Great Lakes Regional Collaboration Strategy, and the Great Lakes Water Quality Agreement through—
 (A)improved organization and definition of mission on the part of the Agency;
 (B)the funding of grants, contracts, and interagency agreements for protection, restoration, and pollution control in the Great Lakes area; and
 (C)improved accountability.;
				and
 (3)by striking paragraph (3) and inserting the following:
					
 (3)DefinitionsIn this section: (A)AgencyThe term Agency means the Environmental Protection Agency.
							(B)Area of
 concernThe term area of concern means a geographic area located within the Great Lakes, in which beneficial uses are impaired and which has been officially designated as an area of concern under Annex 2 of the Great Lakes Water Quality Agreement.
							(C)Great
 LakesThe term Great Lakes means Lake Ontario, Lake Erie, Lake Huron (including Lake St. Clair), Lake Michigan, and Lake Superior, and the connecting channels (Saint Mary’s River, Saint Clair River, Detroit River, Niagara River, and Saint Lawrence River to the Canadian Border).
							(D)Great Lakes
 mayorThe term Great lakes mayor means a mayor of a municipality located in a Great Lakes State.
							(E)Great Lakes
 Regional Collaboration StrategyThe term Great Lakes Regional Collaboration Strategy means the Great Lakes Regional Collaboration Strategy to Protect and Restore the Great Lakes, released on December 12, 2005, including any amendments or updates thereafter.
							(F)Great Lakes
 StateThe term Great Lakes State means any of the States of Illinois, Indiana, Michigan, Minnesota, New York, Ohio, Pennsylvania, and Wisconsin.
							(G)Great Lakes
 SystemThe term Great Lakes System means all the streams, rivers, lakes, and other bodies of water within the drainage basin of the Great Lakes.
							(H)Great Lakes
 Water Quality AgreementThe term Great Lakes Water Quality Agreement means the Agreement on Great Lakes Water Quality, 1978, signed at Ottawa on November 22, 1978 (30 UST 1383; TIAS 9257), between the United States and Canada.
 (I)Lakewide management planThe term Lakewide Management Plan means a written document that embodies a systematic and comprehensive ecosystem approach to restoring and protecting the beneficial uses of the open waters of each of the Great Lakes, in accordance with article VI and Annex 2 of the Great Lakes Water Quality Agreement.
							(J)Potentially
 responsible partyThe term potentially responsible party means an individual or entity that may be liable under any Federal or State authority that is being used or may be used to facilitate the cleanup and protection of the Great Lakes.
							(K)Program
 OfficeThe term Program Office means the Great Lakes National Program Office established by this section.
							(L)Remedial Action
 PlanThe term Remedial Action Plan means a written document that embodies a systematic and comprehensive ecosystem approach to restoring and protecting the beneficial uses of areas of concern, in accordance with article VI and Annex 2 of the Great Lakes Water Quality Agreement.
 (M)Research officeThe term Research Office means the Great Lakes Research Office established by subsection (d)(1). (N)Site characterizationThe term site characterization means a process for monitoring and evaluating the nature and extent of sediment contamination in accordance with the guidance of the Agency for the assessment of contaminated sediment in an area of concern located wholly or partially within the United States..
 (b)Great Lakes managementSection 118(c) of the Federal Water Pollution Control Act (33 U.S.C. 1268(c)) is amended—
 (1)in paragraph (1)— (A)in subparagraph (A), by striking ,; and inserting a semicolon;
 (B)by striking subparagraph (E); (C)by redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively;
 (D)in subparagraph (D) (as so redesignated), by adding and at the end;
 (E)in subparagraph (E) (as so redesignated), by striking ; and and inserting a period; and
 (F)by inserting after subparagraph (B) the following:
						
 (C)coordinate with the Great Lakes Interagency Task Force, as required under paragraph (8);;
 (2)in paragraph (3)(C), by striking subparagraph (c)(1)(C) of this section and inserting paragraph (1)(D);
 (3)by striking paragraph (6) and inserting the following:
					
						(6)Great Lakes governance and
				management
							(A)Great Lakes Advisory Board
 (i)EstablishmentThe Administrator shall establish an advisory board, to be known as the Great Lakes Advisory Board, to provide advice and recommendations to the Administrator on matters pertaining to Great Lakes restoration and protection.
 (ii)MembershipThe Great Lakes Advisory Board shall be composed of not fewer than 12 and not more than 20 members of whom—
 (I)1 shall be appointed by the Great Lakes Governors to represent the interests of all of the Great Lakes States;
 (II)1 shall be appointed by the Great Lakes mayors to represent the interests of local governments in the Great Lakes Region;
 (III)1 shall be from a Great Lakes tribal government; and
 (IV)the remaining members shall be appointed by the Administrator and shall include, in a manner that ensures to the maximum extent practicable geographic representation of the Great Lakes basin, representatives of or individuals affiliated with—
 (aa)environmental groups;
 (bb)hunting, fishing, and conservation organizations;
 (cc)businesses; (dd)agricultural groups;
 (ee)foundations; (ff)environmental justice organizations;
 (gg)academia; and
 (hh)State, local, and tribal governments.
										(iii)Meetings
 (I)In generalThe Great Lakes Advisory Board shall meet not less frequently than once every 180 days.
 (II)Open to publicThe meetings of the Great Lakes Advisory Board shall be open to the public. (iv)OperationThe Great Lakes Advisory Board shall—
 (I)operate on a collaborative basis; and
 (II)seek input from a broad variety of stakeholders.
 (v)CostsThe members of the Great Lakes Advisory Board shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Board.;
 (4)by striking paragraph (7) and inserting the following:
					
						(7)Great Lakes Restoration Initiative
 (A)FindingsCongress finds that— (i)the goal of the Great Lakes program of the Agency is to restore and maintain the chemical, physical, and biological integrity of the Great Lakes basin ecosystem; and
 (ii)in 2010, the Agency, in coordination with Federal partners, commenced implementation of a new Great Lakes Restoration Initiative (referred to in this paragraph as the Initiative), which is designed—
 (I)to identify programs and projects that are strategically selected—
 (aa)to target the most significant environmental problems in the Great Lakes ecosystem; and
 (bb)to implement the Great Lakes Regional Collaboration Strategy;
 (II)to be based on the work of the Great Lakes Interagency Task Force established under paragraph (8)(B); and
 (III)to represent the commitment of the Federal Government to significantly advancing Great Lakes protection and restoration.
 (B)Focus areasThe Initiative shall prioritize work done by non-Federal partners using funding made available for the Great Lakes for priority areas for each fiscal year, such as—
 (i)the remediation of toxic substances and areas of concern;
 (ii)the prevention and control of invasive species and the impacts of invasive species;
 (iii)the protection and restoration of nearshore health and the prevention and mitigation of nonpoint source pollution;
 (iv)habitat and wildlife protection and restoration, including wetlands restoration and preservation;
 (v)accountability, monitoring, evaluation, communication, and partnership activities; and
 (vi)other areas prioritized by the Great Lakes Advisory Board. (C)ProjectsPursuant to the Initiative, the Agency shall consult with Federal partners, including the Great Lakes Interagency Task Force, and take into consideration the recommendations of the Great Lakes Advisory Board to select the best combination of programs and projects for Great Lakes protection and restoration using principles and criteria such as—
 (i)the ability to achieve strategic and measurable environmental outcomes that implement the Great Lakes Collaboration Strategy and the Great Lakes Water Quality Agreement;
 (ii)the feasibility of— (I)prompt implementation;
 (II)timely achievement of results; and (III)the ability to leverage resources; and
 (iii)opportunities for improved interagency and inter-organizational coordination and collaboration to reduce duplication and streamline efforts.
								(D)Implementation of projects
 (i)In generalFunds made available to carry out the Initiative shall be used to strategically implement—
 (I)Federal projects; and (II)projects carried out in coordination with States, Indian tribes, municipalities, institutions of higher education, and other organizations.
 (ii)Transfer of fundsOf amounts made available for environmental programs and management for the Great Lakes Restoration Initiative, the Administrator may—
 (I)transfer not more than $475,000,000 to the head of any Federal department or agency, with the concurrence of the department or agency head, to carry out activities to support the Initiative and the Great Lakes Water Quality Agreement;
 (II)enter into an interagency agreement with the head of any Federal department or agency to carry out activities described in subclause (I); and
 (III)make grants to governmental entities, nonprofit organizations, institutions, and educational institutions for use in carrying out planning, research, monitoring, outreach, training, studies, surveys, investigations, experiments, demonstration projects, and implementation relating to the activities described in subclause (I).
									(E)Scope
 (i)In generalProjects shall be carried out pursuant to the Initiative on multiple levels, including—
 (I)local; (II)Great Lakes-wide; and
 (III)Great Lakes basin-wide. (ii)LimitationNo funds made available to carry out the Initiative may be used for any water infrastructure activity (other than a green infrastructure project that improves habitat and other ecosystem functions in the Great Lakes) for which amounts are made available from—
 (I)a State water pollution control revolving fund established under title VI; or
 (II)a State drinking water revolving loan fund established under section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12).
									(F)Activities by other Federal
 agenciesEach relevant Federal department and agency shall, to the maximum extent practicable—
 (i)maintain the base level of funding for the Great Lakes activities of the agency; and
 (ii)identify new activities and projects to support the environmental goals of the Initiative.
								(G)Funding
								(i)Authorization of
 appropriationsThere is authorized to be appropriated to carry out the Initiative $475,000,000 for each of fiscal years 2016 through 2020.
 (ii)PartnershipsOf the amounts made available to carry out the Initiative, the Administrator shall transfer expeditiously to the Federal partners of the Initiative such sums as are necessary for subsequent use and distribution by the Federal partners in accordance with this section.;
 (5)by striking paragraph (8) and inserting the following:
					
						(8)Great Lakes
				Interagency Task Force
							(A)Definition of
 Task ForceIn this paragraph, the term Task Force means the Great Lakes Interagency Task Force established under subparagraph (B).
 (B)EstablishmentThere is established a task force, to be known as the Great Lakes Interagency Task Force as described in Executive Order 13340 (33 U.S.C. 1268 note), relating to the establishment of Great Lakes Interagency Task Force and promotion of regional collaboration of national significance for Great Lakes.
							(C)Membership
 (i)CompositionThe Task Force shall be composed of—
 (I)the Administrator, who shall serve as Chair;
 (II)the Secretary of State;
 (III)the Secretary of the Interior; (IV)the Secretary of Agriculture;
 (V)the Secretary of Commerce;
 (VI)the Secretary of Housing and Urban Development;
 (VII)the Secretary of Transportation;
 (VIII)the Secretary of Homeland Security;
 (IX)the Secretary of the Army; and
 (X)the Chair of the Council on Environmental Quality.
 (ii)DelegationAny member of the Task Force may delegate any duty of the member of the Task force described in this paragraph to any person who—
 (I)is a member of the department, agency, or office of the member; and
 (II)(aa)is an officer of the United States appointed by the President; or
 (bb)is a full-time employee compensated at a rate of pay not less than the minimum annual rate of basic pay for GS–15 under section 5332 of title 5, United States Code.
										(D)Coordination
 and assistanceThe Program Office shall— (i)coordinate, to the maximum extent practicable, with the Task Force; and
 (ii)assist the Task Force with the performance of the functions of the Task Force.
 (E)DutiesThe Task Force, as a body or through member agencies, shall—
 (i)collaborate with Canada, provinces of Canada, and binational bodies involved in the Great Lakes region regarding policies, strategies, projects, and priorities for the Great Lakes System;
 (ii)(I)coordinate the development of Federal policies, strategies, projects, and priorities for addressing the restoration and protection of the Great Lakes System consistent with—
 (aa)the Great Lakes Water Quality Agreement;
 (bb)the Great Lakes Regional Collaboration Strategy; and
 (cc)the Great Lakes Restoration Initiative Action Plan;
 (II)take into consideration any recommendations of the Great Lakes Advisory Board; and
 (III)assist in the appropriate management of the Great Lakes System;
 (iii)develop outcome-based goals for the Great Lakes System (relying on existing data and science-based indicators of water quality, related environmental factors, and other information) that—
 (I)focus on outcomes such as cleaner water, improved public health, sustainable fisheries, and biodiversity of the Great Lakes System;
 (II)ensure that Federal policies, strategies, projects, and priorities support measurable results; and
 (III)are consistent with the Great Lakes Regional Collaboration Strategy and the Great Lakes Restoration Initiative Action Plan;
 (iv)exchange information regarding policies, strategies, projects, and activities of the agencies represented on the Task Force relating to—
 (I)the Great Lakes System;
 (II)the Great Lakes Water Quality Agreement;
 (III)the Great Lakes Restoration Initiative Action Plan; and
 (IV)the Great Lakes Regional Collaboration Strategy;
 (v)coordinate government action associated with the Great Lakes System;
 (vi)seek input from nongovernmental organizations, States, and local and tribal governments;
 (vii)ensure coordinated scientific and other research associated with the Great Lakes System;
 (viii)provide assistance and support to agencies represented on the Task Force in activities relating to the Great Lakes System;
 (ix)after receipt of recommendations from the Great Lakes Advisory Board, establish annual priorities with respect to Great Lakes protection and restoration, consistent with priorities for the Great Lakes Collaboration Strategy and Great Lakes Water Quality Agreement; and
 (x)not later than 1 year after the date of enactment of the Great Lakes Ecological and Economic Protection Act of 2015 and every 5 years thereafter—
 (I)in coordination with the Great Lakes Governors, Great Lakes mayors, tribal leaders, and nongovernmental organizations—
 (aa)review the Great Lakes Regional Collaboration Strategy and the Great Lakes Restoration Initiative Action Plan; and
 (bb)update and revise the Great Lakes Restoration Initiative Action Plan—
 (AA)to reflect the most comprehensive scientific information available; and
 (BB)to improve the implementation of the Great Lakes Regional Collaboration Strategy; and
 (II)submit a report to Congress on what actions have and have not been implemented with respect to the recommendations made by—
 (aa)the Great Lakes Advisory Board;
 (bb)the Great Lakes mayors;
 (cc)the Great Lakes Governors; and
 (dd)tribal leaders in Great Lakes States.;
 (6)by striking paragraph (10) and inserting the following:
					
						(10)Reports
							(A)Annual
 comprehensive restoration reportNot later than 90 days after the end of each fiscal year, the Administrator shall submit to Congress and make publicly available a comprehensive report on the overall health of the Great Lakes that includes—
 (i)a description of the achievements during the fiscal year in implementing the Great Lakes Water Quality Agreement and any other applicable agreements and amendments that—
 (I)demonstrate, by category (including categories for judicial enforcement, research, State cooperative efforts, and general administration) the amounts expended on Great Lakes water quality initiatives for the fiscal year;
 (II)describe the progress made during the fiscal year in implementing the system of surveillance of the water quality in the Great Lakes System, including the monitoring of groundwater and sediment, with a particular focus on toxic pollutants;
 (III)describe the prospects of meeting the goals and objectives of the Great Lakes Water Quality Agreement; and
 (IV)provide a comprehensive assessment of the planned efforts to be pursued in the succeeding fiscal year for implementing the Great Lakes Water Quality Agreement and any other applicable agreements and amendments that—
 (aa)indicate, by category (including categories for judicial enforcement, research, State cooperative efforts, and general administration) the amount anticipated to be expended on Great Lakes water quality initiatives for the applicable fiscal year; and
 (bb)include a report on programs administered by other Federal agencies that make resources available for Great Lakes water quality management efforts;
 (ii)a detailed list of accomplishments of the Great Lakes Restoration Initiative with respect to each organizational element of the Initiative and the means by which progress will be evaluated;
 (iii)recommendations for streamlining the work of advisory and coordinating committees (such as the Great Lakes Regional Collaboration and the United States Policy Committee), including a recommendation for eliminating any such entity if the work of the entity—
 (I)is duplicative; or
 (II)complicates the protection and restoration of the Great Lakes; and
 (iv)with respect to each priority established under paragraph (8)(E)(ix) during the fiscal year, the reasons why the Administrator implemented, or did not implement, the priorities and recommendations.
								(B)Crosscut
 budgetNot later than 45 days after the date of submission of the budget of the President to Congress, the Director of the Office of Management and Budget, in coordination with the Governor of each Great Lakes State and the Task Force, shall submit to Congress and make publicly available a financial report, certified by the head of each agency that has budget authority for Great Lakes restoration activities, containing—
 (i)an interagency budget crosscut report that—
 (I)describes the budget proposed, including funding allocations by each agency for the Great Lakes Restoration Initiative;
 (II)identifies any adjustments from the budget request;
 (III)identifies the funding in any amount for each of the Federal agencies that carry out restoration and protection activities in the subsequent fiscal year, separately reporting the amount of funding to be provided under each law pertaining to the agency;
 (IV)compares specific funding levels allocated for participating Federal agencies from fiscal year to fiscal year; and
 (V)identifies all expenditures since fiscal year 2004 by the Federal Government and State governments for Great Lakes restoration activities;
 (ii)a detailed accounting of all funds received and obligated by all Federal agencies and, to the maximum extent practicable, State agencies using Federal funds, for Great Lakes restoration activities during the current and previous fiscal years;
 (iii)a budget for the proposed projects (including a description of the project, authorization level, and project status) to be carried out in the subsequent fiscal year with the Federal share of funds for activities; and
 (iv)a listing of all projects to be undertaken in the subsequent fiscal year with the Federal share of funds for activities.;
				and
 (7)in paragraph (11)(H), by striking clause (i) and inserting the following:
					
 (i)AuthorizationIn addition to other amounts authorized to be appropriated pursuant to this section, there are authorized to be appropriated to carry out this paragraph—
 (I)$50,000,000 for each of fiscal years 2004 through 2010; and
 (II)$150,000,000 for each of fiscal years 2016 through 2020..
				(c)Authorization of
 appropriationsSection 118(h) of the Federal Water Pollution Control Act (33 U.S.C. 1268(h)) is amended—
 (1)by redesignating paragraphs (1) through (3) as subparagraphs (A) through (C), respectively, and indenting the subparagraphs appropriately;
 (2)by striking There are authorized and inserting the following:
					
						(1)In
 generalThere are authorized;
				and
 (3)by adding at the end the following:
					
						(2)Program
 OfficeThere is authorized to be appropriated to the Program Office to carry out this section $25,000,000 for each of fiscal years 2016 through 2020..
 (d)Effect of sectionNothing in this section or an amendment made by this section affects—
 (1)the jurisdiction, powers, or prerogatives of—
 (A)any department, agency, or officer of—
 (i)the Federal Government; or (ii)any State or tribal government; or
 (B)any international body established by treaty with authority relating to the Great Lakes (as defined in section 118(a)(3) of the Federal Water Pollution Control Act (33 U.S.C. 1268(a)(3))); or
 (2)any other Federal or State authority that is being used or may be used to facilitate the cleanup and protection of the Great Lakes (as so defined).